 In the Matter of DOLESE BROS. Co.andCONSTRUCTIONMATERIALWORKERS ASSOCIATION, INC.Case No. 16-R-1458SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESMay 17, 1946On March 8, 1946, pursuant to a Decision and Direction of Electionissued by the Board on February 18, 1946 (65 N. L. R. B. 1124), anelection was conducted among the employees of Dolese Bros. Co., Okla-homa City, Oklahoma, herein called the Company, in the unit foundappropriate in the above Decision, under the direction and supervisionof the Regional Director for the Sixteenth Region (Fort Worth, Texas).Upon the conclusion of the election, a Tally of Ballots was furnished theparties in accordance with the Rules and, Regulations of the Board.None of the parties filed objections to the conduct of the election or con-duct affecting the results of the election within the time provided therefor.The Tally indicates that of approximately 31 eligibles in the votinggroup, 30 cast valid votes, of which 16 were cast for ConstructionMaterialWorkers Association, Inc. (not affiliated), herein called theUnion, and 14 against the Union. In addition, 4 votes were challenged.Inasmuch as it appeared that the challenged ballots might affect theresults of the election, the Regional Director, pursuant to Article III,Section 10, of National Labor Relations Board Rules and Regulations- Series 3, as amended, investigated the issues raised by the challengedballots, and on March 15, 1946, issued and duly served upon all theparties a Report on Challenged Ballots, in which he recommended thatthe challenges as to the ballots of John Rhodes, C. W. Worley, andHaroldWyatt be sustained, and that if this recommendation wereadopted, no finding be made as to the ballot of E. W. James, since hisvote would not affect the results of the election.' Thereafter, the Com-pany filed exceptions to the Regional Director's Report on ChallengedBallots.'The Regional Director further recommended that, in the event the ballot of James shouldbecome determinative,his vote should be counted.Fa -T. L. R B., No. 16.112 DOLESE BROS.CO.113The exceptions of the Company are substantiallyas follows :1.The ballot of John Rhodes is valid and should be counted inasmuchas he is not a supervisory employeeThe Companydoes not, in its exceptions,proffer any facts which havenot already been duly considered by the Board in its Decision and Direc-tion of Electionwherein JohnRhodes was specifically excluded fromthe appropriateunit because of his supervisory status.Upondue con-sideration,therefore,of the Regional Director'sReport, the Company'sexceptions thereto, and the entire record in the case,we hereby adopttheRegionalDirector'srecommendations and sustain the challenge asto the ballot of John Rhodes,finding theballot tobe invalid.,2.The ballots of C. W. Worley and Harold Wyattare valid and shouldbe counted inasmuchas they are employeeswithin the ambit of theunitdefined by the Boardin itsDecision and Direction of ElectionThe unit defined by the Board in its decision embraced "all productionand maintenance employees of the Company at its Big Canyon andArbuckle plants excluding all clerical employees, the superintendent, andall other supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action."Worley and Wyatt are two schoolboys who work only part-time after school on a farm owned by thePresident of the Company. The Company contends that the farm isoperated "in connection with the quarry,"2 that, moreover,Worley andWyatt perform work at the quarry, or in connection with it, becausethey maintain roads leading to the quarry and crushers, cut weeds andplow fire guards or furrows around company houses, do maintenancework on trucks, which are used both on the farm and in the quarries,and may be called upon to perform various other functions pertainingto "the business of Dolese Bros. Co."3Worley and Wyatt, it is clear, are essentially employed on the farm,and it would appear their work is only incidentally related to the quarryoperations.Such remote connection is not sufficient to bring them withinthe scope of a unit of the production and maintenance employees of theCompany's Big Canyon and Arbuckle plants. In fact, testimony of JohnRhodes, elicited at the hearing upon which the Decision and Directionof Election was based, indicates that there are "a couple of kids" who3Presumably the BigCanyon Quarry. Preciselyinwhat manner the farm is operated inconnection with the quarry, the Company does not say.'How thesefunctionspertain to"the businessof the DoleseBros. Co.," is not explainedby the Company. 114DECISIONS OF NATIONALLABOR RELATIONS BOARD"can't work in the quarry, but they work,you see,around the farm."Consequently, upon due consideration of the facts shown in the RegionalDirector's Report and the Company's exceptions thereto, we hereby adopttheRegional Director's recommendations and sustain the challenges tothe ballots of C.W. Worley and Harold Wyatt, finding the ballots tobe invalid.3.The ballot of E. W. James is valid and should be countedHaving found, above, that the ballots of Rhodes, Worley, and Wyattare invalid, we deem it unnecessary to pass upon the validity of the ballotof E. W. James, inasmuch as it appears that the Union has now receivedthemajority of all valid ballots cast plus the ballot of E.W. James.4We shall certify the Union as the exclusive bargaining representativeof the employees in the appropriate unit.5CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Sections 9 and 10, of National Labor Re-lations Board Rules and Regulations - Series 3, as amended,IT IS HEREBY CERTIFIED that Construction Material Workers Asso-ciation, Inc., has been designated and selected by a majority of the pro-duction and maintenance employees of Dolese Bros. Co., Oklahoma City,Oklahoma, at its Big Canyon and Arbuckle Plants, excludingall clericalemployees, the superintendent, and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction,as their representative for the purposes of collectivebargaining, andthat, pursuant to Section 9 (a) of the Act, the said organization is theexclusive representative of all such employees for the purposes of collec-tive bargaining with respect to rates of pay, wages, hours of employment,and other conditions of employment.Long afterthe Companyfiled its exceptions,separatemotions to intervene were filed byJohn Rhodes, by Charles W. Worley and Harold Wyatt, and by 13 employees of the Com-pany (John Rhodes, Worley, and Wyatt joining with them in their separate motion) whoallegedly voted against their representation by the Union.Eachmotion urges the Board torefuse to accept the Regional Director'srecommendations and to declare the ballots ofRhodes,Worley,Wyatt, and James to be valid. We have carefully examined these appli-cations and find that the facts they allege are substantially identical to those emphasizedby the Company in its exceptions and disclose no reasons for our concluding that the RegionalDirector erred in his determination.As we have concluded that such facts do not warrant theiejection of the Regional Director's recommendations, in the light of the entire record, weare of the opinion that the applicants have failed to substantiate their motions to intervene.Apart from any other considerations, therefore, the motions are deniedaWe hereby deny the Company's request for a hearing on the issues of the challengedballots.